IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00075-CR

DALE DANIELS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26508


                           MEMORANDUM OPINION


      In two issues, appellant, Dale Daniels, challenges his conviction for murder. See

TEX. PENAL CODE ANN. § 19.02 (West 2019). Specifically, Daniels contends that the trial

court erred when it: (1) allowed his confession to be heard by the jury; and (2) taped him

to his chair with a spit shield, violating his right to due process and the presumption of

innocence. Because we overrule both of Daniels’s issues on appeal, we affirm.
                                I.     DANIELS’S CONFESSION

        In his first issue, Daniels argues that the trial court abused its discretion by

allowing the jury to hear his confession, which was allegedly the product of custodial

interrogation without Miranda warnings. See generally Miranda v. Arizona, 384 U.S. 436,

86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). We disagree.

A.      Standard of Review

        An appellate court reviews a trial court’s ruling on the admission of evidence

under an abuse-of-discretion standard. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim.

App. 2019). A trial court abuses its discretion when it acts without reference to any

guiding rules and principles or acts arbitrarily or unreasonably. Id.; see Powell v. State, 63
S.W.3d 435, 439-40 (Tex. Crim. App. 2001). If the trial court’s ruling on the admission of

evidence is correct under any theory of law, the trial court’s decision should not be

disturbed, even if the trial court gives the wrong reason for its ruling. Johnson v. State,

490 S.W.3d 895, 908 (Tex. Crim. App. 2016).

B.      Applicable Law

        Under Miranda, when a criminal suspect is placed in custody, law enforcement

personnel must comply with certain procedural safeguards to protect the suspect’s

privilege against compulsory self-incrimination. See 384 U.S. at 444, 86 S. Ct. at 1612.

Miranda and its progeny hold that incriminating statements made by the accused, if the

authorities have not given the requisite warnings and the accused has not waived these


Daniels v. State                                                                        Page 2
rights, are not admissible. See Rhode Island v. Innis, 446 U.S. 291, 302, 100 S. Ct. 1682, 1690,

64 L. Ed. 2d 297 (1980).

        The Miranda safeguards apply only when a suspect is placed in custody and

interrogated by police. See id. at 300, 100 S. Ct. at 1689; see also Jones v. State, 795 S.W.2d
171, 174-75 (Tex. Crim. App. 1990). Custodial interrogation for purposes of Miranda

includes both express questioning and also words or actions that, given the officers’

knowledge of any special susceptibilities of the suspect, the officer knows or reasonably

should know are likely to “have . . . the force of a question on the accused,” and therefore

are reasonably likely to elicit an incriminating response. Pennsylvania v. Muniz, 496 U.S.
582, 601, 110 S. Ct. 2638, 2650, 110 L. Ed. 528 (1990) (citations omitted); see Jones v. State,

795 S.W.2d 171, 174 (Tex. Crim. App. 1990). The latter part of this definition focuses

primarily upon the perceptions of the suspect, rather than the intent of the police. Innis,
446 U.S. at 301, 100 S. Ct. at 1689-90.

        However, not all post-arrest police questioning can be classified as an

interrogation. See Jones, 795 S.W.2d at 174 n.3. Statements given freely and voluntarily

are admissible in evidence.       See Miranda, 384 U.S. at 478, 86 S. Ct. at 1630.           In

distinguishing situations which require safeguards to protect the privilege against self-

incrimination from those that do not, the Miranda court pointed to isolation and

intimidation as key aspects of an interrogation that undermines an individual’s ability to

speak voluntarily. Id. at 449-51, 86 S. Ct. at 1615-16; see Howes v. Fields, 565 U.S. 499, 508-


Daniels v. State                                                                         Page 3
09, 132 S. Ct. 1181, 1189, 182 L. Ed. 2d 17 (2012) (noting that custodial interrogation is a

“term of art that specifies circumstances that are thought generally to present a serious

danger of coercion”). When an accused in custody spontaneously volunteers information

that is not in response to earlier interrogation by authorities, the statement is admissible

even though not recorded because it is not the product of custodial interrogation. Stevens

v. State, 671 S.W.2d 517, 520 (Tex. Crim. App. 1984).

        Article 38.22 of the Code of Criminal Procedure codifies both Miranda’s system of

protecting a suspect against self-incrimination and its distinction between voluntary

statements and compelled confessions. See TEX. CODE CRIM. PROC. ANN. art. 38.22, §§ 2,

3, 5 (West 2018). Specifically, article 38.22 prohibits the admission of a written or oral

statement made as a result of custodial interrogation by an accused in a criminal

proceeding without the warnings required by Miranda. See id. art. 38.22, §§ 2, 3. However,

section five of article 38.22 states that nothing in the article precludes the admission of a

statement that is either (1) res gestae of the arrest or offense, (2) a statement that does not

stem from custodial interrogation, or (3) a voluntary statement, whether or not the result

of custodial interrogation. See id. art. 38.22, § 5; see also Galloway v. State, 778 S.W.2d 110,

112 (Tex. App.—Houston [14th Dist.] 1989, no pet.). If statements are not made as a result

of custodial interrogation, the requirements of Miranda and article 38.22 do not apply. See

Waldrop v. State, 7 S.W.3d 836, 839 (Tex. App.—Austin 1999, no pet.); see also Gruber v.

State, 812 S.W.2d 368, 371 (Tex. App.—Corpus Christi 1991, pet. ref’d) (holding that a


Daniels v. State                                                                         Page 4
statement which is volunteered and not the product of custodial interrogation is

admissible). Thus, if Daniels’s statements were not the result of custodial interrogation,

they are admissible. See Waldrop, 7 S.W.3d at 839; see also Gruber, 812 S.W.2d at 371.

C.      Discussion

        The trial court held a hearing outside the presence of the jury to determine the

admissibility of statements made by Daniels to Steven Miller, the senior warden at the

Byrd Unit. The statements were made when Daniels was being transported from the

holding cell to the sally port, where the transportation vans and buses drop off and pick

up offenders. During this hearing, Miller stated that he did not intend to speak with or

interrogate Daniels while transporting Daniels from the holding cell. However, without

prompting, Daniels asked whether the State was going to kill him. Miller responded by

asking why would the State want to kill Daniels, especially considering Daniels had been

“hollering all morning that [he had not] even done anything.” Daniel volunteered that

he “killed that gay mother fucker [his cell mate, Aaron Spurling].” Miller told Daniels

that he “could look at a capital offense, which could be subject to the death penalty,”

because Daniels was doing a life sentence for aggravated kidnapping and he admitted to

killing Spurling. Daniels then explained that he used his hands, rather than a weapon,

when he killed Spurling. At this point, Miller and Daniels were “almost to the van,” so

Miller advised Daniels that “it’s probably best that he stop talking to me.” Miller denied

soliciting the conversation with Daniels.


Daniels v. State                                                                     Page 5
        At the end of the hearing, the trial court concluded that the statements made by

Daniels to Miller were made freely and voluntarily and, thus, were admissible. In

support of its decision, the trial court stated that Daniels,

        was obviously in custody, but in custody of the Texas Department of
        Criminal Justice. He was not in custody as part of an investigation or an
        arrest for purposes of an investigation of this particular incident; that he
        was not under interrogation, was not being interrogated, and it was not a
        custodial interrogation.

        Based on our review of the record, we cannot say that the trial court abused its

discretion by admitting Miller’s testimony regarding the statements Daniels made while

being transported from the holding cell. See Rhomer, 569 S.W.3d at 669; see also Powell, 63
S.W.3d at 439-40. The record demonstrates that, when he was being transported from the

holding cell to the van, Daniels was not subject to a custodial interrogation, as the

necessary isolation and intimidation elements were missing. See Howes, 565 U.S. at 508-

09, 132 S. Ct. at 1189; Miranda, 384 U.S. at 478, 86 S. Ct. at 1630; see also Jones, 795 S.W.2d

at 174 n.3. Indeed, Daniels spontaneously volunteered incriminating statements that

were not coerced and were not in response to earlier interrogation by law enforcement.

See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 5; see also Stevens, 671 S.W.2d at 520; Galloway,
778 S.W.2d at 112. Therefore, because Daniels’s statements were volunteered and not the

product of a custodial interrogation, Miranda and article 38.22 do not apply, and the

statements are admissible. See Waldrop, 7 S.W.3d at 839; see also Gruber, 812 S.W.2d at 371.




Daniels v. State                                                                        Page 6
        And even if the trial court erred in admitting the complained-of statements made

by Daniels to Miller, we note that Daniels testified to the same information at trial without

objection. Any error in admitting evidence is cured when the same evidence is admitted

elsewhere without objection. See Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004);

see also Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998). Thus, because the

complained-of statements were admitted through Daniels’s testimony without objection,

any error in admitting the evidence was cured. See Lane, 151 S.W.3d at 193; see also Leday,
983 S.W.2d at 718. Accordingly, we overrule Daniels’s first issue.

            II.    RESTRAINING DANIELS DURING THE PUNISHMENT PHASE OF TRIAL

        In his second issue, Daniels asserts that the trial court violated his right to due

process and the presumption of innocence when it ordered that he be handcuffed,

shackled, and taped to a chair with a spit guard placed over his head with a blanket to

hide his arms during the punishment phase of trial.

A.      Standard of Review

        We review a trial court’s decision to shackle a defendant in two stages. See Long v.

State, 823 S.W.2d 259, 282-83 (Tex. Crim. App. 1991) (citing Clark v. State, 717 S.W.2d 910,

919 (Tex. Crim. App. 1986)). First, we determine whether the trial court abused its

discretion by ordering the defendant shackled. Id. at 282. Next, if we conclude that the

trial court abused its discretion, we determine whether the defendant suffered reversible

harm.     Id. at 283.   Because the use of shackles implicates constitutional rights, in


Daniels v. State                                                                       Page 7
conducting a harm analysis, we must “reverse a judgment of conviction or punishment

unless [we] determine[] beyond a reasonable doubt that the [shackling] did not contribute

to the conviction or punishment.” TEX. R. APP. P. 44.2(a); see Wynn v. State, 219 S.W.3d 54,

60 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).

B.      Applicable Law

        The United States Supreme Court has held that shackling a defendant is

“inherently prejudicial.” Holbrook v. Flynn, 475 U.S. 560, 568, 106 S. Ct. 1340, 1345, 89 L.

Ed. 525 (1986). And although the presumption of innocence generally does not apply at

the punishment phase, the trial court must still maintain the defendant’s due-process

right to a meaningful defense and conduct dignified proceedings. Deck v. Missouri, 544
U.S. 622, 632, 125 S. Ct. 2007, 2014, 161 L. Ed. 953 (2005). Therefore, courts may not

routinely require defendants to appear in shackles before a jury during either the guilt or

punishment phase of trial; however, exceptional circumstances may demand that a trial

court shackle a defendant. See id. at 628-29, 125 S. Ct. at 2011-12; see also Long, 823 S.W.2d
283. “Examples of exceptional circumstances warranting shackling include situations in

which the accused has a history of escape, expressed an intent to escape, threatened

physical violence, assaulted persons in the courtroom, and repeatedly interrupted court

proceedings.” Keith v. State, 294 S.W.3d 352, 355 (Tex. App.—Eastland 2009, no pet.).

Under such exceptional circumstances, it is within the discretion of the trial court to

require the defendant to be tried in restraints. See Bell v. State, 415 S.W.3d 278, 281 (Tex.


Daniels v. State                                                                        Page 8
Crim. App. 2013). But the record must manifest the trial court’s reasons for placing the

defendant in restraints. Id.; see Deck, 544 U.S. at 633, 125 S. Ct. at 2014-15; Long, 823 S.W.2d

at 282.

C.        Discussion

          During the guilt-innocence phase of trial, Daniels took the stand to testify in his

own behalf. In his testimony, Daniels admitted to killing Spurling to prevent Spurling

from sexually assaulting him. During cross-examination by the State, Daniels became

combative. At one point, he left the witness seat until his attorney stopped him. Daniels

also decided to quit answering the State’s questions, though his attorney told him he had

to answer. Eventually, the trial court admonished Daniels to answer the State’s questions.

          Thereafter, Daniels informed the prosecutor that he would not answer any further

questions, which prompted another admonishment from the trial court. Despite this

admonishment, Daniels refused to answer the prosecutor’s questions, stating that he did

not want to talk to the prosecutor. Another admonishment from the trial court followed.

          Next, Daniels answered all of the prosecutor’s questions with, “I don’t know” and

“I don’t remember nothing.” Daniels refused to look at exhibits, and his responses

devolved into “Oh man, get out of my face. I don’t want to talk to you,” followed shortly

by “I’m not talking shit.” At this point, Daniels began repeatedly showing his middle

finger to the prosecutor, answering every question with, “Whatever,” and offering

responses, such as “Fuck you” and “Fuck you, pussy.” Daniels’s attorney asked for a


Daniels v. State                                                                         Page 9
break to calm Daniels down. The trial court granted the request and removed the jury.

After the break, Daniels remained calm. Ultimately, the jury unanimously found Daniels

guilty of murder, and the court reconvened for the punishment phase of trial four days

later.

         At the beginning of the punishment hearing and outside the presence of the jury,

the State asked that Daniels be fingerprinted. When the trial court ordered Daniels to

submit to the fingerprinting, Daniels refused. As the correctional officers fingerprinted

Daniels, a physical altercation ensued. Daniels complained that a correctional officer

broke his finger, and a correctional officer complained that Daniels had spit on him. The

trial court noted that it was taking five officers to restrain Daniels and ordered Daniels

shackled. During this whole ordeal, Daniels was cursing and ordering officers to take

their hands off of him. After being shackled, Daniels proclaimed, “All of you are going

to have a—that’s the only way you’re going to handle me, mother fucker. Yeah. It’s the

only way you’re going to handle me.” In response, the trial judge noted the following:

         All right. Mr. Daniels. I do not want you to be in shackles and be . . . your
         mouth taped shut . . . in front of the jury, but you don’t leave me any choice,
         sir. You have caused a disturbance. It[‘]s obvious that you’re going to cause
         a disturbance in the courtroom in its proceedings and make it difficult for
         these proceedings to continue unless you are shackled and unless . . . you
         are also taped.

During the trial judge’s admonishment, Daniels interrupted repeatedly. Nevertheless,

the trial judge offered to immediately remove all restraints if Daniels would cooperate.

He refused.
Daniels v. State                                                                           Page 10
        The trial judge then stated:

        Because of the conduct, because of your spitting on individuals, you’re
        going to be required during this proceeding to have that [a spit guard]
        placed on your head. It’s not going to be removed. You’re not going to be
        allowed to remove it. All right.

               In addition to that, sir, your arms are going to be taped to that chair
        so that you cannot reach that mask and remove it from your face. And
        you’ll not be able to remove yourself from that chair. . . .

              If you cooperate, it would not be necessary for us to do that, but
        apparently you are not going to cooperate.

        Before bringing the jury back in the courtroom, the trial judge described the scene

as follows: “Go ahead and let the record reflect that we are putting like bags over the

defendant’s arms and his hand in order to be able to mask some of the effects of the

shackles and the duct tape.” Daniels’s appointed counsel also took pictures of the

shackling, and the trial court admitted them into evidence. As indicated in the pictures,

when the jury was brought back into the courtroom, Daniels had a blanket draped over

him to hide the effects of the shackles and duct tape, though the spit guard was visible to

the jury.

        It is important to note that the restraints complained of by Daniels were placed on

him after the jury returned a guilty verdict, but before the punishment phase of trial

began. Furthermore, it was Daniels’s disruptive and potentially dangerous behavior that

made the restraints necessary during the punishment phase of trial. In that vein, the trial

court assessed the need for restraints for Daniels. The trial court did not merely express


Daniels v. State                                                                         Page 11
generalized safety concerns. Cf. Bell, 415 S.W.3d at 283 (holding that the trial court erred

where no particularized finding articulating the reason for shackling the defendant was

made, only “a generalized concern for courtroom safety” and no justifiable reasons were

clear from the record). Rather, the trial court specifically referenced Daniels’s vulgar

outbursts, failure to cooperate, spitting on officers, and the fact that it took five officers to

restrain Daniels so that his fingerprints could be taken.              Moreover, the record

demonstrates that Daniels refused to follow the trial court’s repeated verbal instructions

and admonishments from the time the State closed its case-in-chief and into the

punishment phase of trial. Additionally, on two occasions, the court offered to remove

the restraints if Daniels cooperated, but Daniels refused. Daniels threatened that his

shackling was the “only way you’re going to handle [him].”

        We, therefore, conclude that the record establishes that Daniels was disruptive and

physically and verbally abusive towards others, including the trial judge and correctional

officers. Given the evidence outlined above, we cannot say that the trial judge abused his

discretion by ordering that Daniels be shackled with a spit guard placed over his head.

See Deck, 544 U.S. at 628-29, 125 S. Ct. at 2011-12; Bell, 415 S.W.3d at 281; Long, 823 S.W.2d

at 282-83; see also Keith, 294 S.W.3d at 355; Molina v. State, 971 S.W.2d 676, 681-82 (Tex.

App.—Houston [14th Dist.] 1998, pet. ref’d) (holding that the trial judge did not abuse

his discretion by shackling the defendant during voir dire because of his outbursts). And

because we have concluded that the trial court did not abuse its discretion, we need not


Daniels v. State                                                                         Page 12
address the second step, which involves a constitutional harm analysis under Rule

44.2(a). Accordingly, we overrule Daniels’s second issue.

                                    III.   CONCLUSION

        Having overruled both of appellant’s issues on appeal, we affirm the judgment of

the trial court.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed September 25, 2019
Do not publish
[CRPM]




Daniels v. State                                                                 Page 13